Graham, Presiding Judge,
delivered the opinion of the court:
Appellee made an importation of English-Japanese dictionaries at the port of Portland, Oreg. These were classified by the collector under paragraph 1310 of the Tariff Act of 1922 as “printed books, leather bound, not chiefly foreign,” at 25 per centum ad valorem, and as “printed books, cloth bound, not chiefly foreign,” at 15 per centum ad valorem. The importer protested, claiming the books to be free as books printed chiefly in a foreign language, under paragraph 1529 of said act, or as unenumerated manufactured articles under paragraph 1459, or by similitude under paragraph 1460 thereof. On the hearing before the court below, counsel for the importer stated, “I offer in evidence the official sample.” It was thereupon admitted in evidence and upon this sample the cause was submitted by both sides. The court below sustained the protest under said paragraph 1529. From the resulting judgment the Government has appealed. The pertinent portions of the statute are as follows:
1310. Unbound books of all kinds, bound books of all kinds except those bound wholly or in part of leather, * * * all the foregoing not specially provided for, if of bona fide foreign authorship, 15 per centum ad valorem; all other, not specially provided for, 25 per centum ad valorem.
*3321529, Books and pamphlets printed wholly or chiefly in languages other than English.
The question of the proper classification of the paper-bound books was not properly before the court below nor can it be considered on its merits by this court. The collector classified them at 15 per centum under the first clause of said paragraph 1310, which is tantamount to a finding that they were books bound, not wholly or in part of leather, and of bona fide foreign authorship. There is nothing to impeach this finding, no evidence having been offered or sample submitted. The classification of the paper-bound books, therefore, must stand.
The sample of the leather-bound books submitted to us is a small morocco bound, pocket size volume, bearing this inscription upon the cover, “Inouye’s Handy English-Japanese Dictionary.” The first title-page repeats this title in English and Japanese. The second title-page is a “Foreword,” in English. Following these are eight pages of explanatory matter, in Japanese and English. Then follow 938 pages, constituting the dictionary proper, consisting of a list of English words, followed by their respective Japanese equivalents. Following these are four pages of tables of weights and measures, in English and Japanese. Two pages of Japanese characters follow. The superscriptions and page numbers throughout the book are in English.
Inasmuch as the importer attacked the classification made by the collector, it was incumbent upon him to show not only that the goods were not properly classified by the collector as books, not specially provided for under said paragraph 1310, but that they were properly classifiable as books printed wholly or chiefly in languages other than English, as provided by said paragraph 1529. We are of opinion the importer has failed to maintain this burden by the introduction of the sample. The best that might be said in support of appellee’s contention, on inspection of the sample, would be that the foreign language and English components are evenly balanced. In fact, if any component element prevails, it is the English language component. The case therefore comes clearly within the rule announced in United States v. Petry Co., 11 Ct. Cust. Appls. 240 T. D. 39019.
The court below sustained the protest of the importer on the theory announced in the special concurring opinion of Smith, J., in United States v. Petry, supra, holding that the chief worth or value to the reader of the books now before us is the foreign language component thereof. We have, however, in the recent case of United States v. Nelson & Sons, 15 Ct. Cust. Appls. 268, T. D. 42465, refused to give our approval to the rule so announced.
*333The imported articles being specifically named in said paragraph 1310, no claim can be sustained under either paragraph 1459 or 1460.
For the reasons above given the judgment of the Customs Court is reversed and the cause remanded with directions to overrule the protest.
Reversed and remanded.
BaebeR, J., did not participate in this case.